Exhibit 10.4




CONSULTING AGREEMENT


This CONSULTING AGREEMENT (“Agreement”), dated as of the 28th day of February
2020 (the “Effective Date”), is made and entered into by and between William A.
Hickey, Jr., an individual residing in the State of Illinois (“Consultant”), and
Kingsway America Inc., a Delaware corporation (the “Company”).


RECITALS


WHEREAS, Consultant was previously employed by the Company, which employment
terminated on the Effective Date;


WHEREAS, Consultant and the Company wish to memorialize the terms upon which
Consultant may, from time to time, perform certain services for and on behalf of
the Company from and after the Effective Date, which services are described in
more detail on Exhibit A attached hereto (the “Services”); and


WHEREAS, it is the intention of Consultant and the Company to establish an
independent contractor relationship for all purposes and not continue an
employee and employer relationship;


NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


AGREEMENT


1.Engagement of Consultant; Performance of the Services. The Company hereby
engages Consultant to provide the Services, and Consultant hereby accepts such
engagement and agrees to perform the Services, on the terms and subject to the
conditions set forth herein. Consultant will determine the method, details, and
means of performing the Services; provided, however, Consultant shall perform
the Services in a diligent and professional manner in accordance with the
highest standards of professional conduct and in strict compliance with all
applicable laws, rules, regulations and professional standards.


2.Consulting Fee; Payment. During the Initial Term (as defined below),
Consultant shall be entitled to receive a consulting fee of Thirty Thousand
Dollars ($30,000) per month, payable in arrears in semi-monthly installments of
Fifteen Thousand Dollars ($15,000) each in accordance with the Company’s normal
payroll schedule for its employees. During any Renewal Term (as defined below),
Consultant shall be entitled to receive a consulting fee equal to One Hundred
Sixty-Five Dollars ($165) per hour worked (rounded to the nearest quarter (1/4)
hour). Consultant shall also be entitled to the reimbursement of reasonable,
documented, out of pocket expenses incurred by him in connection with the
provision of the Services and approved in advance by the Company. Within five
(5) business days after the end of each month during any Renewal Term in which
Services are provided, Consultant shall submit an invoice to the Company. Each
invoice must summarize all work performed during the month and include the
number of hours spent performing the Services. The Company shall pay all such
invoices within fifteen (15) days of receipt. In the event of a disputed charge,
the Company shall notify Consultant in writing of the disputed amount within
thirty (30) days after receipt of the invoice, specifically identify the reason
for the dispute, and pay all undisputed amounts owed while the dispute is being
resolved.


3.Term and Termination. The initial term of this Agreement shall commence on the
Effective Date and end on April 30, 2020 (the “Initial Term”). The Initial Term
may be renewed for additional periods of one (1) month each by mutual agreement
of the parties (each such one (1) month period being referred to as a “Renewal
Term”, and all such Renewal Terms, collectively with the Initial Term, the
“Term”). This Agreement may be terminated only as follows: (a) the Company may
terminate this Agreement at any time by providing written notice of termination
to Consultant; (b) Consultant may terminate this Agreement at any time during
the Initial Term by providing written notice of termination to the Company, only
if the Company has breached this Agreement; and (c) Consultant may terminate
this Agreement at any time during a Renewal Term by providing not less than five
(5) business days’ prior written notice of termination to the Company, provided
that such advance notice shall not be required in the event the Company has
breached any material provision of this Agreement.


4.Effect of Termination. If this Agreement is terminated by the Company during
the Initial Term other than as a result of a material breach of this Agreement
by Consultant, Consultant shall continue to be entitled to receive





--------------------------------------------------------------------------------

Exhibit 10.4


the consulting fee for the remainder of the Initial Term, but no other
consulting fee shall thereafter be due and payable. If this Agreement is
terminated by the Company, except as described in the immediately preceding
sentence, or by Consultant at any time, Consultant shall only be entitled to
receive that portion of the consulting fee earned prior to the date notice of
termination has been given (pro-rated through such date in the event of a
termination during the Initial Term). Upon termination for any reason at any
time, Consultant shall be entitled to reimbursement for all approved expenses
incurred by him prior to the date notice of termination has been given.


5.Relationship of Parties; Taxes. The parties intend that an independent
contractor relationship be created by this Agreement. Consultant agrees that
Consultant will not be or become an agent, employee, partner or joint venturer
of the Company or any of its Affiliates (as defined below) (collectively with
the Company, the “Group Companies”) and will have no authority to act on behalf
of any of the Group Companies or to bind any of the Group Companies to any
contract or otherwise. Consultant will not imply or state the contrary to third
parties. Consultant shall not be entitled to any of the rights or benefits that
any of the Group Companies provides to their respective employees. Consultant
acknowledges and agrees that Consultant will not be entitled to worker’s
compensation insurance benefits or unemployment compensation insurance benefits
from any of the Group Companies as a result of this Agreement or any work
performed by Consultant under this Agreement. It is agreed that Consultant shall
act as an independent contractor in the provision of all Services under this
Agreement. Accordingly, Consultant shall bear all liability for Taxes (as
defined below) that results from the provision of Services under this Agreement,
including, without limitation, remittances for any personal taxes, payroll
taxes, insurance premiums or any other duties, levies or taxes (collectively,
“Taxes”) and shall indemnify, defend and save the Group Companies, and their
respective officers, directors, employees and agents, harmless from and against
any and all liability, loss, cost or expense (including reasonable attorneys’
fees and costs of enforcement) incurred by any of them as a result of any
failure, or alleged failure, of Consultant to pay, collect or remit any such
Taxes. For purposes of this Agreement, the term “Affiliate” means, with respect
to any person, any other person directly or indirectly controlling, controlled
by or under common control with such person. Notwithstanding the foregoing, or
anything else contained herein to the contrary, Consultant has agreed to remain
as an officer and director of Kingsway Amigo Insurance Company (“Amigo”) until
the earlier of the following to occur: (a) his successor(s) has/have been duly
appointed and qualified; or (b) the termination of this Agreement. Accordingly,
Consultant shall retain the rights, responsibilities, powers and privileges
necessary and appropriate to discharge his duties as an officer and director of
Amigo during his tenure as such, including, without limitation, coverage under
the Company’s directors’ and officers’ liability insurance policies.


6.Confidentiality. Consultant agrees that he will not (a) use any Confidential
Information (as defined below) for any purpose other than as necessary to
perform the Services in accordance with the terms of this Agreement, (b)
disclose, copy, reproduce, reveal, publish or disseminate in any manner
whatsoever any Confidential Information, or give access thereto, to any
individual or entity, or (c) create any derivative works based on the
Confidential Information or reverse engineer, decompile or disassemble any of
such Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean and include any and all confidential, proprietary,
sensitive or other information of or about any of the Group Companies, howsoever
and whensoever obtained by Consultant, whether or not protected or protectable
under intellectual property, trade secret or other applicable laws, and whether
or not labeled as such, including, without limitation: information relating to
the financial condition and projections of any of the Group Companies; business,
marketing or strategic plans; customer lists; price lists; databases; trade
secrets; product prototypes; formulas; business strategies and methodologies,
technologies, processes, know-how, procedures, software programs (including any
and all source code), techniques, specifications, revenue models, manuals,
confidential reports, and other similar proprietary information relating to the
business operations of the Group Companies; and all reports, analyses,
compilations, memoranda, notes, studies or other documents or records or
electronic media prepared by Consultant that contain or otherwise reflect or are
generated from any such information. Notwithstanding anything contained herein
to the contrary, “Confidential Information” shall not include any information
which is now or subsequently becomes generally available to the public through
no fault or breach of this Agreement on Consultant’s part. Without limitation of
the foregoing, Consultant (x) understands that an Affiliate of the Company is a
publicly traded company on the New York Stock Exchange, and (y) acknowledges
that he is aware that United States securities laws prohibit any person who has
material, non-public information concerning a company (i) from purchasing or
selling securities of that company, (ii) from communicating such information to
any other person when it is reasonably foreseeable that the person is likely to
purchase or sell such securities and (iii) from otherwise permitting another to
make an investment decision with such information.


7.Work Product Ownership. Subject to any third party rights in licensed elements
approved by the Company, all written materials, documentation, electronic files,
data, models, spreadsheets, work papers, memoranda, media, designs, inventions
and/or other work product, including any adaptations thereof (collectively,
“Work Product”) developed by Consultant on the Company’s behalf, or developed
using the Company’s Confidential Information, are and





--------------------------------------------------------------------------------

Exhibit 10.4


shall be the sole and exclusive property of the Company. Consultant agrees that
the Work Product is specially ordered or commissioned by the Company and
constitutes works made for hire authored by the Company under 17 U.S.C. §101. To
the extent that any of the Work Product is not works made for hire, Consultant
hereby conveys, grants, and assigns to the Company all right, title and interest
worldwide in and to such Work Product, all physical elements thereof, all
intangible rights thereto, and all contractual rights and obligations relating
thereto, for all uses and purposes whether now known or hereafter created.
Consultant agrees that Consultant shall have no proprietary interest in any such
Work Product. Consultant represents, warrants and covenants that no Work Product
produced by Consultant under this Agreement or methods or processes used by
Consultant in performing services under this Agreement, will infringe the rights
of any third party under the intellectual property and similar laws of the
United States, any state or any foreign country (including without limitation
rights and laws related to copyrights, patents, trademarks, service marks, trade
secrets and rights of publicity).


8.Delivery of Work Product and Return of Confidential Information. At any time
upon written demand therefor (and at any rate not later than five (5) business
days following termination of this Agreement), Consultant shall promptly return
all Confidential Information and all Work Product in his possession, including
any Confidential Information and Work Product that is in electronic (including
digital media) or written or other physical form, including all copies,
reproductions, or extracts thereof. Consultant shall not retain any copies of
any Confidential Information or Work Product, except as necessary to comply with
applicable laws, rules, regulations and court orders.


9.Survival. The provisions of Sections 4 through 17 of this Agreement (and any
defined terms used therein) shall survive the termination of this Agreement
indefinitely.


10.Advice of Counsel. Consultant acknowledges that it has had the opportunity to
receive independent legal advice or such other advice as it has deemed necessary
in relation to this Agreement. Consultant further acknowledges that Consultant
understands its rights and obligations under this Agreement, is voluntarily
signing this Agreement and accepts the terms of this Agreement.


11.Successors and Assigns; Assignment. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. Notwithstanding the foregoing, this Agreement may not be
assigned (in whole or in part) by Consultant, nor may any of Consultant’s duties
hereunder be delegated, without the prior written consent of the Company.


12.Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any and all prior or contemporaneous agreements and
understandings (whether written or oral) with respect to such subject matter.
There are no representations, warranties, covenants or agreements regarding the
subject matter hereof (whether written or oral), except as set forth herein.


13.Amendment, Modification and Waiver. This Agreement may not be amended or
modified, nor may any provision hereof be waived, except pursuant to a written
instrument that has been signed by the party against whom enforcement of such
amendment, modification or waiver is sought.


14.Severability. If any provision or portion of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable for any reason,
in whole or in part, the remaining provisions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by applicable law, and this Agreement shall be reformed,
construed and enforced in such jurisdiction so as to best give effect to the
intent of the parties under this Agreement.


15.Notices. Any and all notices or other communications required or permitted to
be given hereunder shall be in writing and shall be deemed properly served (a)
on the date sent if transmitted by hand delivery with receipt therefore, (b) on
the date of transmittal if sent by email on a business day during the hours of
9:00 a.m. and 6:00 p.m. Central time or, if not, on the next succeeding business
day, (c) one business day after the notice is deposited with an overnight
courier, or (d) three (3) days after being sent by registered or certified mail,
return receipt requested, first class postage prepaid. All such notices and
other communications shall be addressed to the party to receive such notice as
follows: in the case of the Company, to the attention of the Company’s General
Counsel at the Company’s principal executive offices; and, in the case of
Consultant, to the last known address (physical or electronic) for Consultant in
the Company’s records. Either party may change its address or other contact
information for notice by giving notice to the other party in accordance with
this Section 15.







--------------------------------------------------------------------------------

Exhibit 10.4


16.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Illinois, without
reference to any jurisdiction’s principles of conflicts of laws to the contrary.


17.Counterparts. This Agreement may be executed in multiple original, facsimile
or electronic counterparts, each of which will be deemed an original, all of
which when taken together shall constitute one and the same document.


[Signature Page Follows]









































































































--------------------------------------------------------------------------------

Exhibit 10.4






    
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.


“COMPANY”


KINGSWAY AMERICA INC.




By: /s/ John T. Fitzgerald            


Printed: John T. Fitzgerald            


Title: President                


“CONSULTANT”




/s/ William A. Hickey, Jr.            
William A. Hickey, Jr.

















































































--------------------------------------------------------------------------------

Exhibit 10.4




EXHIBIT A


Description of the Services


At the request of the Company, Consultant shall provide the following services
from time to time during the Term:


1.Provide a comprehensive report of Consultant’s former duties and
responsibilities within the Company;


2.Provide support and advice in connection with the Company’s financial
reporting, including, without limitation, required filings with the Securities
and Exchange Commission;


3.Assist with the transition of duties to the Company’s newly appointed Chief
Financial Officer;


4.Provide insight and information regarding the Company’s historic strategic
transactions;


5.Provide support, assistance and advice, including testimony as may be
appropriate, in connection with litigation matters that the Company may be
involved in from time to time; and


6.Other matters as may be agreed on by the parties after the execution of this
Agreement during the Term.





